DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7-10, 16-22, and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2020/072128 A1 granted to Kinaptic LLC (hereinafter “Kinaptic”).
In reference to claims 1 and 18, Kinaptic discloses a wearable garment, comprising: a flexible material configured to wrap around a portion of a user's body, the flexible material comprising: an interior surface configured to contact the user's body, and an opposite exterior surface; a first electrode positioned at the interior surface and configured to contact a targeted part of the user's body; a second electrode positioned at the interior surface and configured to contact a targeted part of the user's body; a first electrode connector positioned at the exterior surface and operably connected to the first electrode; and a second electrode connector positioned at the exterior surface and operably connected to the second electrode, wherein the first and second electrodes are configured to deliver a therapeutic signal from an electrotherapeutic device via the first and second electrode connectors [e.g. 00259, 00274, Figure 10].
In reference to claims 2 and 19, Kinaptic discloses wherein the first and second electrodes each comprises a conductive fabric electrode [e.g. 00262].
In reference to claims 3 and 20, Kinaptic discloses wherein the electrode includes a smooth raised portion to contact the user's body and a lower portion that does not contact the user's body [e.g. 0267, 00273].
In reference to claims 4 and 21, Kinaptic discloses wherein the first electrode connector and the second electrode connector are coupled to the electrode fabric at the lower portion [e.g. Figures 9a].
In reference to claims 5 and 22, Kinaptic discloses wherein the electrode fabric is positioned over a compression material, wherein the compression material includes a thickness that forms the raised portion of the electrode [e.g. 0276, 0267].
In reference to claim 7, Kinaptic discloses wherein the conductive fabric electrode is flexible to wrap around the targeted part of the user's body [ e.g. 00272, 00262].
In reference to claim 8, Kinaptic discloses wherein the flexible material comprises an application area and an attachment mechanism for securing the application area to the user's body [e.g. Figure 9a; 00270].
In reference to claim 9, Kinaptic discloses wherein the flexible material is configured to be separately worn on both right and left limbs [e.g. 00272].
In reference to claim 10, Kinaptic discloses wherein the attachment mechanism is an elastic strap, and wherein the elastic strap provides compression directly over the application area to maintain electrical contact with targeted part of the user's body [e.g. 00270].
In reference to claim 16, Kinaptic discloses wherein the flexible material is shaped and configured to wrap around a user's knee or elbow and further comprising a hole for locating the proper positioning of the wearable garment [e.g. Figure 6, 00271].
In reference to claim 17, Kinaptic discloses wherein the targeted parts of the user's body include an ankle and foot or a wrist and hand [e.g. 00272].
In reference to claim 24, Kinaptic discloses further comprising an elastic strap, and wherein the elastic strap provides compression directly over the first and second electrodes to maintain electrical contact with targeted part of the user's body [e.g. 00270].
Allowable Subject Matter
Claims 26 and 27 are allowed.
Claims 6, 11-15, 23, and 25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NADIA AHMAD MAHMOOD whose telephone number is (571)270-3975. The examiner can normally be reached Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on 571-272-8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NADIA A MAHMOOD/Primary Examiner, Art Unit 3792